Citation Nr: 0200354	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  93-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
August 21, 1992 to April 11, 2000.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning on April 12, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to July 
1970.  During service, the veteran participated in combat 
with the enemy in Vietnam, and service connection is also in 
effect for a shell fragment wound of the right thigh region.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision, in 
which the RO denied the veteran's claim for an evaluation in 
excess of 10 percent for PTSD.  

In October 1995, the Board remanded the veteran's claim back 
to the RO for further development, including a search for 
psychiatric records and a VA psychiatric examination.  The 
Board remanded this case back to the RO in March 1999 as 
well.  In a May 2000 rating decision, the RO increased the 
evaluation for the veteran's PTSD in two stages, with a 50 
percent evaluation effective from August 21, 1992 (the date 
of the veteran's claim) and a 70 percent evaluation effective 
from April 12, 2000.  Both evaluations represent less than 
the maximum available under applicable diagnostic criteria, 
and the veteran is therefore deemed to have two increased 
evaluation claims for PTSD that remain viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is also aware that the veteran completed an appeal 
of the RO's June 2000 denial of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  The Board observes 
that the veteran's claim for this benefit was received by the 
RO in May 2000 and is entirely concurrent with the period 
encompassed by the claim for an evaluation in excess of 70 
percent for PTSD for the period beginning in April 2000.  In 
view of the Board's favorable disposition of this claim, 
detailed below, the Board finds that the claim of entitlement 
to TDIU is rendered moot.  See VAOPGCPREC 6-99 (Jun. 7, 
1999); see also Colayong v. West, 12 Vet. App. 524, 537-540 
(1999).  

As the veteran has appeared before two different Board 
members for a hearings during the pendency of this appeal, 
the issues on appeal will be decided by a three-member Board 
panel in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the period from August 21, 1992 to April 11, 2000, 
the veteran's PTSD was productive of social and industrial 
impairment that was no more than considerable in degree; 
while the veteran reported suicidal thoughts and severe 
depression, his medical records reflect a more moderate 
disability picture.

3.  For the period beginning on April 12, 2000, the veteran's 
PTSD has been shown to render him demonstrably unable to 
obtain or retain employment, with symptoms including a 
depressed mood, a restricted affect, persistent re-
experiences of trauma, and distressing dreams.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from August 21, 1992 to April 11, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period beginning on April 12, 2000 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West 1991 & Supp. 2001).  Specifically, the 
RO has afforded the veteran several comprehensive VA 
examinations and has obtained records of reported psychiatric 
treatment.  While the veteran reported outpatient treatment 
within the past month during his April 2001 VA Travel Board 
hearing, the Board finds that records of such treatment do 
not need to be obtained in view of the Board's disposition of 
the increased evaluation issue for the period beginning on 
April 12, 2000.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The RO informed 
him of the need for such evidence in the May 1993 Statement 
of the Case and subsequent Supplemental Statements of the 
Case.  Specifically, the RO provided the prior and the 
revised criteria for evaluating PTSD in these issuances.
  
The Board is aware that, to date, the RO has not addressed 
the veteran's claims under the newly enacted provisions 
described above, all of which are included in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  However, the RO has, in essence, fully complied 
with those newly enacted provisions, and the Board observes 
that a further remand would produce nothing more than delay 
in adjudicating the claims on appeal.  As such, the Board 
finds that the veteran's appeal will not be adversely 
affected merely because the RO 


developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions and will proceed to 
address these claims in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

In this case, the RO initially granted service connection for 
PTSD in a September 1991 decision on the basis of the 
veteran's military record, which included a history of a 
shell fragment wound incurred during combat, and the results 
of a June 1991 VA psychiatric examination.  A 10 percent 
evaluation was assigned, effective from March 1991.  

VA hospital records, dated from March 1991 and then from 
April 1991 to January 1992, reflect that the veteran was 
hospitalized for paraplegia.  The accident leading to the 
veteran's paraplegia was noted to have occurred in 1989.  
These records indicate a history of a personality disorder 
and reflect that the veteran participated in a therapy 
program during hospitalization.  Beyond these notations, 
however, there is no suggestion of any treatment for specific 
psychiatric disorders at this time.

The veteran was hospitalized at a VA facility from June to 
November of 1992, and the discharge report contains a 
diagnosis of a history of PTSD.  The veteran was noted to 
have had a psychiatric consultation, and he reportedly 
refused psychotropic medications.  Specifically, the 
examination report indicates that, during his 
hospitalization, the veteran was "noncooperative for tests 
and treatment, non-compliant, abusive with the staff and 
unruly at times."  However, the hospitalization primarily 
addressed multiple physical disabilities, particularly 
cardiovascular and genitourinary disorders.

During a March 1993 VA psychiatric examination, the veteran 
reported daily dreams, nightmares, and flashbacks.  He stated 
that he was increasingly depressed and unable to get along 
with people.  Suicide attempts in 1989, 1990, and 1991 


were noted, and the veteran described current suicidal 
feelings.  Upon examination, the veteran spoke in an angry, 
disgruntled, and hostile fashion, although he was clear and 
coherent.  There were no overt signs or symptoms of 
psychosis.  Cognitively, the veteran was oriented times 
three, with no clinically detectable gross cognitive 
deficits.  His judgment and insight were noted to be 
impaired.  The Axis I diagnoses were PTSD as per history and 
polysubstance abuse; no Global Assessment of Functioning 
(GAF) score was rendered.  In conclusion, the examiner 
reiterated the veteran's subjective complaints and noted that 
"[h]e gets severely depressed and has made some significant 
suicidal attempts in the past and currently also claims that 
he may hurt himself."  The examiner also indicated that the 
veteran claimed that his symptoms were mostly due to PTSD.  

During his August 1993 RO hearing, the veteran reported that 
his PTSD resulted in general social isolation, flashbacks, 
and violent tendencies.

A September 1995 VA hospital report indicates that the 
veteran had a history of PTSD, but the discharge report 
primarily addressed physical disabilities.  

In January 1996, the veteran underwent a further VA 
psychiatric examination.  During this examination, he noted 
that he had not worked since 1989.  The veteran reported 
recurrent and intrusive distressing recollections and dreams, 
sudden acting and feeling as if a traumatic event was 
recurring, and intense psychological distress at exposure to 
events that symbolize or resemble an aspect of the traumatic 
event.  Additionally, the veteran described efforts to avoid 
thoughts and feelings associated with the trauma or likely to 
arouse recollections of the trauma, markedly diminished 
interest in significant activities, a feeling of detachment 
or estrangement from others, a restricted range of affect, 
and a sense of a foreshortened future.  Specific symptoms 
reportedly included difficulty staying asleep, irritability 
or outbursts of anger, difficulty concentrating, an 
exaggerated startle response, and physiologic reactivity upon 
exposure to events that symbolize or resemble an aspect of 
the traumatic event.  The examiner noted that the veteran's 
difficulty with relationships in the past was consistent with 
PTSD.  No diagnostic testing was performed on account of the 
veteran's difficulty with mobility.  The diagnosis was 
moderate PTSD.

During his February 1996 VA psychiatric examination, the 
veteran reported feelings of hopelessness and helplessness, 
frequent nightmares, sleep disturbances, and an inability to 
make friends.  However, he denied flashbacks.  Upon 
examination, the veteran was described as hostile and 
uncooperative.  His mood was euthymic, and there were no 
signs of psychomotor agitation or depression, anxiety, or 
emotional tension.  Current suicidal and homicidal ideations 
were denied, although the veteran stated that "it would be 
better if he was dead."  His thought processes and speech 
were unremarkable, and he had "good memory when he wants to 
utilize it."  However, his insight and motivation were 
described as poor.  Attempts to perform a formal mini-mental 
and cognitive function test were unsuccessful due to the 
veteran's lack of cooperation.  The Axis I diagnoses were 
PTSD and depression, not otherwise specified, by history.  
The examiner noted that the veteran did not seem to be 
depressed currently, and a GAF score of 60 was assigned.  The 
examiner also stated that the veteran's current depression 
"may or may not" be related to his PTSD but was more likely 
to be related to his paralysis.  Additionally, the examiner 
called into question the notion that the veteran's PTSD 
affected his ability to function and work and suggested that 
this was more likely related to the accident resulting in his 
paralysis.  Furthermore, the examiner found it difficult to 
ascertain whether the veteran's PTSD, as opposed to a 
personality disorder, caused his interpersonal relationship 
problems.

The veteran underwent frequent VA treatment between February 
1996 and March 1998.  During this time, the veteran 
reiterated his complaints of nightmares, sleep disturbances, 
lack of relationships, isolation, and flashbacks.  Also, 
during this period, the assigned GAF scores ranged from 53 to 
62.  However, in March 1998, the veteran's PTSD was described 
as severe.

During his December 1998 VA Travel Board hearing, the veteran 
asserted that his symptoms, including sleep disturbances, 
flashbacks, nightmares, anger, and suicidal 


ideation, were attributable at least partially to his PTSD 
and not just to his paraplegia.  The veteran's testimony 
consisted largely of a description of his present course of 
treatment.

The veteran underwent two VA psychiatric examinations in 
April 2000, following the Board's second remand.  During the 
first examination, the veteran denied impairment of his 
thought process, delusions, hallucinations, and inappropriate 
behavior.  However, he endorsed suicidal ideation and 
reported prior suicide attempts.  Upon examination, the 
veteran did not demonstrate any obvious memory loss, 
ritualistic behavior, or panic attacks.  At the time of 
testing, the veteran endorsed persistent symptoms of 
increased arousal, as evidenced by sleep disturbances and 
irritability.  The veteran also acknowledged persistent re-
experiencing of trauma, as evidenced by frequent 
recollections, distressing dreams, intense psychological 
distress at exposure to certain things, physiological 
reactivity, persistent avoidance of stimuli (as shown by 
efforts to avoid thoughts and activities), diminished 
interest in activities, and feelings of detachment from 
others.  The Axis I diagnosis was PTSD, with a GAF score of 
50 assigned.  The examiner noted that he had reviewed the 
veteran's claims file prior to the examination.  

During his second April 2000 VA psychiatric examination, the 
veteran reported symptoms including re-experiencing traumatic 
events, avoidance, significant hyperarousal, decreased sleep, 
irritability, hypervigilance, and increased startle response.  
Upon examination, the veteran was alert and oriented times 
three.  Although the veteran was cooperative, he was fixated 
on "losing his service connection in the past."  His speech 
was of an appropriate rate and volume and was goal-directed.  
There were no signs of psychomotor agitation or retardation.  
His mood was depressed and anxious, and his affect was 
restricted.  No formal thought process or content disorders 
were shown.  The veteran's memory and concentration were 
intact, and his insight and judgment were limited.  He denied 
current suicidal or homicidal ideation.  The examiner noted 
that the veteran's "severe" PTSD had been documented and 
that he continued to ruminate on his symptomatology.  



Additionally, the examiner opined that the veteran's PTSD 
symptoms had caused him significant social and occupational 
dysfunction.  The Axis I diagnosis was severe PTSD, and a GAF 
score of 50 was assigned.

In view of these examination results, the RO, in a May 2000 
rating decision, increased the veteran's evaluation for PTSD 
to 50 percent as of August 21, 1992 and to 70 percent as of 
April 12, 2000.

During his April 2001 VA Travel Board hearing, the veteran 
indicated that he had "one" friend and very rarely 
socialized.  He reported difficulty with large crowds of 
people.  Additionally, he stated that he normally slept most 
of the day.  Finally, he asserted that, regardless of his 
nonservice-connected disabilities, his PTSD precluded gainful 
employment.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

During the pendency of this appeal, in 1996, the rating 
criteria for psychiatric disorders, specifically those for 
PTSD under Diagnostic Code 9411, were substantially revised.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is 



pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

In view of this, 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), which is no longer in effect, remains applicable in 
this case through Karnas.  Under this code section, a 50 
percent evaluation contemplated situations where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
in cases where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was appropriate in cases where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or where the veteran is demonstrably unable 
to obtain or retain employment.

The Board observes that the Court has held that the criteria 
for a 100 percent evaluation for PTSD contained in the 1996 
Code of Federal Regulations (e.g., virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms, 
demonstrable inability to obtain or retain employment) 
provide three separate bases for a grant of a 100 percent 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 98 (1994); 
see also 38 C.F.R. § 4.16(c) (1996) (a now deleted provision 
requiring that, in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation shall be 
assigned under the appropriate diagnostic code). 

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001), a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent disability evaluation is warranted for PTSD which is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate 



behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; or memory loss for the 
names of close relatives, own occupation, or own name.

In this case, the Board has first considered the evidence 
dated prior to April 12, 2000.  While the Board is aware that 
the veteran reported suicidal ideation and severe depression 
during this period, the Board would point out that, on 
balance, the veteran's symptomatology was shown to be 
significantly less than severe during this period.  The 
assigned GAF scores of 53 to 62 indicate, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Volume 4 (DSM-IV), a disability picture 
that is mild to moderate in terms of social and occupational 
impairment, and this is also reflected in the diagnosis from 
the January 1996 VA psychiatric examination.  

The Board acknowledges that, in a June 2001 informal brief, 
the veteran's representative asserted that a higher 
evaluation prior to April 12, 2000 was warranted because of 
the veteran's unruly behavior at VA facilities.  As indicated 
above, this behavior is clearly documented in the record.  
However, the representative has not pointed to evidence 
demonstrating that such behavior represents symptoms or 
manifestations of the veteran's PTSD.

Viewing all of this evidence in the aggregate, the Board 
finds that the veteran's symptomatology during this period 
most closely correlated to a finding of considerable social 
and industrial impairment, and, other than his report of 
suicidal ideation, he did not demonstrate the specific 
criteria for a 70 percent evaluation under the revised 
version of Diagnostic Code 9411.  Moreover, contrary to the 
representative's assertions, the veteran's service-connected 
PTSD did not render him unable to obtain or retain 
substantially gainful employment prior to April 12, 2000, and 
a total rating under the now-deleted provisions of Diagnostic 
Code 9411 
and Johnson is not warranted.  Rather, the symptoms more 
nearly approximate the criteria for a 50% rating under both 
sets of criteria.  As such, a higher rating is denied for the 
period between August 12, 1992 and April 11, 2000.

However, the Board finds that the VA psychiatric examination 
reports from April 2000 revealed a substantial increase in 
the veteran's social and industrial impairment.  First, the 
Board notes that veteran's GAF score has been downgraded to 
50, which, under the DSM-IV, represents serious symptoms or 
serious impairment in social and occupational functioning, 
such as having no friends and, significantly, being unable to 
keep a job.  Specific current symptoms include a depressed 
mood, a restricted affect, persistent re-experiences of 
trauma, and distressing dreams.  While the veteran has 
significant non-service-connected disabilities including 
paraplegia and he has not worked since 1989, it had not been 
demonstrated that he was unemployable as a result of his 
service-connected PTSD.  Indeed, as just discussed above, it 
is considered that the symptoms related to his PTSD more 
nearly approximate the criteria for a 50 percent rating.   
However, in reviewing the results of the more recent April 
2000 examination coupled with the later testimony provided at 
the April 2001 hearing, it appears that an increase in the 
symptoms of the veteran's psychiatric disorder has occurred.  

Given this recent evidence of increase, the Board finds that 
there is a reasonable doubt as to whether the veteran's PTSD 
now renders him unable to obtain or retain employment, 
notwithstanding the impact of his non-service-connected 
disabilities including paraplegia.  In addition, the 
examiners have not separated out any of the veteran's 
psychiatric symptoms from his PTSD.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a non-service-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

As such, in view of the prior criteria of Diagnostic Code 
9411 (applicable through Karnas) and the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) regarding the 
resolution of doubt in the claimant's favor, the Board finds 
a basis for a grant of a 100 percent evaluation for PTSD for 
the period beginning on April 12, 2000.  Again, the Board 
must emphasize that this increase was not factually 
ascertainable prior to April 12, 2000, and the grant of an 
evaluation in excess of 50 percent prior to that date is not 
warranted.  38 C.F.R. § 3.400(0)(2) (2001).

The grant for a 100 percent evaluation only for the period 
beginning on April 12, 2000 does not represent a complete 
grant of the benefits sought on appeal, and the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case with regard to 
the period prior to April 12, 2000 because the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation for that period.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001). 

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD, prior to April 12, 2000, 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  The 
Board is aware that, in June 2001, the veteran submitted 
letters to the Board (with an attached waiver of RO review) 
from several former employers.  These letters, however, 
contain no references to PTSD or any other disorders 
resulting in the termination of employment.  Additionally, 
there is also no indication that this disorder (as opposed to 
the veteran's nonservice-connected disabilities) necessitated 
frequent periods of hospitalization during that period.  As 
such, the Board is not required to remand the question of a 
higher evaluation prior to April 12, 2000 to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

The claim of entitlement to an evaluation in excess of 50 
percent for PTSD for the period from August 21, 1992 to April 
11, 2000 is denied.

A 100 percent evaluation for PTSD is granted for the period 
beginning on April 12, 2000, subject to the laws and 
regulations governing the payment of monetary benefits.


______________________________	       
______________________________
         ROBERT E. SULLIVAN			       ANDREW J. 
MULLEN
Member, Board of Veterans' Appeals	       Member, Board of 
Veterans' Appeals


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

